OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted by a jury of burglary of a habitation. V.T.C.A. Penal Code § 30.02(a)(1). After finding the enhancement allegations “true”, the jury assessed appellant’s punishment at life imprisonment. On direct appeal, appellant raised two points of error, which the appellate court overruled and affirmed the conviction. Dennis v. State, 772 S.W.2d 525 (Tex.App.—Beaumont 1989). We granted appellant’s petition for discretionary review to determine whether the court of appeals erred in holding that (1) the trial judge’s ruling that the prosecutor did not purposefully discriminate against two black venire-persons in exercising his peremptory challenges was supported by the record, and (2) the unconstitutional parole law instruction, Art. 37.07, § 4(b), V.A.C.C.P., did not contribute to the imposition of punishment.
Upon further reconsideration, we find this petition was improvidently granted.
We have reviewed the first ground for review in light of our recent opinion in Whitsey v. State, 796 S.W.2d 707 (Tex.Cr. App.1990) (Opinion on State’s Motion For Rehearing), and the second ground for review in light of Arnold v. State, 786 S.W.2d 295 (Tex.Cr.App.1990), and find the court of appeals has reached the correct result. Therefore, appellant’s petition is ordered dismissed. However, neither our initial grant of appellant’s petition nor our action today in refusing the petition should be taken as approval of the reasoning of the court of appeals in this cause. Gonzales v. State, 762 S.W.2d 583 (Tex.Cr.App. 1988).
CLINTON and TEAGUE, JJ., dissent to disposition of ground for review number 2.
BERCHELMANN and STURNS, JJ., not participating.